Citation Nr: 0309801	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  98-03 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a separate compensable rating for right 
knee arthritis.

2.  Entitlement to a combined rating in excess of 20 percent 
for right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to September 1983.  This case is before the 
Board of Veterans Appeals (Board) on appeal from a March 1997 
rating decision of the Department of Veterans Affairs (VA) 
Waco, Texas, Regional Office (RO), which, in pertinent part, 
denied the veteran's claim for a higher rating for his right 
knee disorder.  In September 2002, the Board undertook 
additional development on the claim pursuant to 38 C.F.R. 
§ 19.9(a)(2).  This has been completed.  Evidence obtained on 
development raised the threshold matter of entitlement to a 
separate compensable rating for right knee arthritis.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, -7316, (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a).  The 
CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  Nevertheless, because it is a threshold matter that 
does not adversely affect the disposition of the ultimate 
issue, and because it is more expedient to address the matter 
at present, the Board finds it proper to consider the matter 
of entitlement to a separate compensable rating for right 
knee arthritis herein.

The issue of entitlement to a combined rating in excess of 20 
percent for the right knee disability is addressed in the 
REMAND which follows this decision. 


FINDING OF FACT

The veteran has right knee arthritis, confirmed by X-rays, 
and limitation of motion of the knee.


CONCLUSION OF LAW

A separate compensable rating is warranted for right knee 
arthritis.  38 U.S.C.A. § 1155 (West 2002); VAOPGCPREC 23-97 
(July 1, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

The Board finds that in the circumstances presented, the 
mandates of the VCAA are met.  The appellant was provided a 
copy of the March 1997 decision explaining why his claim for 
a higher rating for right knee disability was denied.  By a 
statement of the case (SOC) in May 1997 and a supplemental 
statement of the case (SSOC) in February 2002, he was advised 
of the controlling law and regulations.  While the 
communications and correspondence from VA fall somewhat short 
of clearly explaining to the veteran his and VA's respective 
responsibilities in the development of the claim (see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)), the Board 
undertook all further development indicated.  Hence further 
notice of what needed to be done was not indicated.  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  
Specifically, VA has obtained all records of VA medical 
treatment, and the veteran has not identified any other 
evidence with any specificity, so as to enable further 
development.  Furthermore, VA arranged for a February 2003 VA 
examination to assess the veteran's right knee.  The evidence 
of record is sufficient to address the matter at hand, 
especially in light of the determination below.  

Factual Background

The veteran injured his right knee during service in 1979.  
In 1982, he underwent intra and extra-articular 
reconstruction of the anterior cruciate ligament with 
augmentation and posterior capsular advancement.  

In a November 1983 decision, the RO granted service 
connection for a right knee disorder, identified as 
instability, right knee with atrophy, postoperative, rated 30 
percent.  A June 1996 rating decision reduced the rating to 
20 percent.

January 1999 x-rays of the right knee revealed osteoarthritic 
changes.  

On VA examination in April 2003 pursuant to development by 
the Board, active and passive range of motion of the right 
knee was from 2 to 112 degrees, with moderate pain apparent 
on passive knee motion beyond 90 degrees.  X-rays revealed a 
minute osteophyte on the medial femoral trochlea.  The 
diagnoses were:  (1) instability, moderate, right knee 
(combined anteromedial, anterolateral and varus), late effect 
of injury sustained in November 1979; and (2) traumatic 
arthritis, mild, right knee, secondary to diagnosis # 1, 
manifested by knee pain and by characteristic radiographic 
changes.  The examiner commented that the veteran's mild 
degenerative changes noted on the right knee in 1999 and in 
2003 are undoubtedly due to the injury sustained in 1979 and 
the surgery performed in 1982.  

Analysis

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability.  
Separate diagnostic codes identify the disability.  
38 U.S.C.A. § 1151; 38 C.F.R. Part 4.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions provide that separate compensable 
ratings may be assigned when the reported limitation of 
motion of knee motion is compensable or (under Diagnostic 
Code 5003), when there is X-ray evidence of arthritis 
together with a finding of painful motion.

Here, mild degenerative changes noted on X-ray studies 
performed in 1999 and 2003 confirm that there is arthritis in 
the knee joint.  The 2003 examination showed a loss in range 
of motion of the right knee.  These findings are sufficient 
to establish that a separate compensable rating is warranted 
for arthritis of the knee with limitation of motion.  


ORDER

Entitlement to a separate compensable rating for right knee 
arthritis is granted, subject to further action by the RO. 


REMAND

In September 2002, the Board undertook additional development 
on the claim for a higher rating for a right knee disability, 
pursuant to 38 C.F.R. § 19.9(a)(2).  This has been completed.  
As was noted above, the Federal Circuit  determined that 
38 C.F.R. § 19.9(a)(2) was inconsistent with 38 U.S.C. § 
7104(a), and invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs.   Supra.  
The Federal Circuit also determined that 38 C.F.R. § 
19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

In light of the Federal Circuit decisions, the Board may not 
proceed with further appellate review (regarding the ultimate 
ratings to be assigned for right knee disability without 
remanding the claim to the AOJ for their initial 
consideration of the additional evidence obtained.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
in Sections 3 and 4 of the Act (38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.  

2.  The RO should then readjudicate the 
matter of entitlement to a combined 
rating in excess of 20 percent for a 
right knee disability in light of the 
additional evidence received since the 
February 2002 supplemental statement of 
the case (SSOC), and the Board's decision 
above.  

If the benefit sought remains denied, the RO should issue an 
appropriate SSOC and provide the veteran and his 
representative ample opportunity to respond.  The case should 
then be returned to the Board for further appellate review, 
if otherwise in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
 


	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



